DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.        The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 09/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2001-013741 on page 1 of the specification.

Drawings
5.        The drawing(s) filed on 09/29/2021 are accepted by the Examiner.

Status of Claims
6.        Claims 1-3 are pending in this application.  


Claim Interpretation 
7.        It is noted that apparatus claims 1-3, with claim 1 being in independent form recite “a controller which controls the paper size setter, the display, the communicator, and the image former” to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 103
8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.       Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2007/0263242) in view of Applicant’s Admitted Prior Art (AAPA) and further in view of Yamada (US 2012/0081742).

Regarding Claim 1:
Takahashi discloses an image forming apparatus (Figs. 1 and 2 ‘MFP(s) (multi function peripherals 103 or 104) comprising: 
a paper feed tray (e.g. Fig. 17 ‘paper sources/trays 1-6’ and ‘manual insert tray’ [0204-0207]) which allows paper for image formation to be stored therein (“As shown in the table of FIG. 17, respective paper sources are associated with paper sizes or paper types. The paper sizes and paper types are registered in advance from the control panel, and the paper types use information of the aforementioned paper information database.” [0206]), the paper for image formation being of a plurality of predetermined regular sizes (e.g. Fig. 17 ‘Size A4, A3, 11x17, LTR’) and a custom size (Fig. 12 “Upon designating a special paper size, the user selects a user setting size button 1202 that allows him or her to designate a size in mm or inches in place of the prescribed sizes.  A key 1204 reading "to inch size" is a button used to switch designation of a paper size from the size indication of the A and B series specified by ISO to the inch-based size indication used in Britain, the U.S., and Europe.” [0187-0188]) that is set in advance by a user (e.g. Figs. 11 and 12 “A manual insert button 1103 is used to designate paper feeding from a manual insert tray on the side surface of the main body.  Furthermore, as for a manual insert sheet change reservation button 1104, the manual insert tray is often used to use print sheets of an unordinary type since paper sheets on that tray can be easily switched. This manual insert sheet change reservation button 1104 is designated upon successively inputting print jobs, upon executing printing by changing manual insert sheets used in the current print job later, upon setting print sheets on the manual insert tray after the settings, and so forth.  By designating the manual insert sheet change reservation button 1104 in FIG. 11, the current window transits to a manual insert sheet change reservation: selection of paper type window shown in FIG. 12.  The user sets, on this window, the paper size and paper type of print sheets which are to be set on the manual insert tray upon printing.” [0181-0184]); 
a paper size setter (Figs. 11 and 12 ‘paper selection window’ of the control panel display 207) which receives a setting of a paper size (e.g. Figs. 11 and 12 ‘user sets paper size from the available paper sizes or selects special paper size’; [0177-0189]); 
a display (Fig. 2 ‘display device of control panel 207’ [0139]) which displays a predetermined setting screen (Figs. 11-17 ‘windows associated with the selection and setting of print sheets’); 
a communicator (Fig. 2 ‘network external I/F unit 202’ “An external I/F unit 202 rasterizes image data (mainly, PDL data) input from the network by an RIP (Raster Image Processor), and outputs the rasterized data to an MFP controller 203. Also, the external I/F unit 202 externally transmits image data and device information inside the MFP via the network.” [0135]) which receives a command from the user and image data from an external device (e.g. “the user launches an application 302 on the client PC 102, and inputs a print startup instruction via a driver“ [0144] Also see Fig. 3 flow diagram); 
an image former (Fig. 2 ‘print unit 205; Fig. 41 ‘image forming unit 4101’) which forms an image on the paper based on the image data (“The image forming unit 4101 executes a series of electrophotography processes. That is, the image forming unit 4101 rotates the photosensitive drums, which are charged by chargers. The image forming unit 4101 visualizes latent images formed on the photosensitive drums by the laser exposure unit by toner, and transfers the toner images onto a print sheet.” [0259]); and 
a controller (Fig. 2 ‘MFP Controller 203’) which controls the paper size setter, the display, the communicator, and the image former (“The MFP 103 has the MFP controller 203 as control means.” [0306; 0337]), wherein: 
when the communicator receives an image formation command, the controller controls the image former based on the setting of the paper size, and causes an image to be formed on the paper of the selected size (“The user issues a print instruction after desired print settings. The print unit 205 starts printing in accordance with this instruction. This is the normal print procedure.” [0236; 0306; 0330]).

Takahashi does not expressly disclose when the paper size setter receives a setting of paper of the custom size, the controller determines whether the regular size that is substantially the same as the custom size is found; the display is made to display, when the regular size being substantially the same is found, a screen.
AAPA discloses when the paper size setter receives a setting of paper of the custom size, the controller determines whether the regular size that is substantially the same as the custom size is found (AAPA: ‘in an image forming apparatus having an automatic paper selection function, when printing is to be performed on paper of a custom size that is substantially the same as a regular size, in some cases, paper of the regular size instead of the custom size is automatically selected’ [0004]); the display is made to display, when the regular size being substantially the same is found, a screen (AAPA: ‘in some cases, a message is displayed indicating that a regular sized envelope that is not familiar in that country should be set.’ [0007]).
Takahashi in view of AAPA are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of allowing a user to change print settings and attributes, such as paper trays and the kinds of paper in those trays and the customizing of print settings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose when the paper size setter receives a setting of paper of the custom size, the controller determines whether the regular size that is substantially the same as the custom size is found; the display is made to display, when the regular size being substantially the same is found, a screen.
The suggestion/motivation for doing so is to prevent erroneous operation by informing a user, by means of an alert, that copying cannot be executed in a case where an irregular mode (custom size) is selected and wherein automatic paper selection is selected as disclosed by AAPA in the background of invention.  Therefore, it would have been obvious to combine Takahashi with AAPA to obtain the invention as specified.

The proposed combination of Takahashi in view of AAPA do not expressly disclose a setting screen for making a setting of which of the custom size and the regular size being substantially the same is to be prioritized, and the paper size setter receives a preference setting selected by the user; and the controller controls the image former based on the setting of the preference setting.
Yamada discloses a setting screen (Yamada: Fig. 13 ‘print setting confirmation screen’) for making a setting of which of the custom size and the regular size being substantially the same is to be prioritized (Yamada: Fig. 12 flowchart “In Step S507, the printer driver 17 may display a print setting confirmation screen 42, as depicted in FIG. 13, in the display unit 21 to ask the user whether the setting value for the extracted setting item (e.g., the sheet tray), which is set in the printing DEVMODE structure, is replaced with the setting value set on the page setup screen 41.” [0154] Also see [0035] for setting items), and the paper size setter receives a preference setting selected by the user (Yamada: Fig. 12 flowchart “In Step S508, the printer driver 17 may determine whether the user selects the "replacement." If the user selects the "replacement", the process may go to Step S509. If the user does not select the "replacement", the process may go to Step S510.  In Step S509, the printer driver 17 may replace the setting value that is set in the printing DEVMODE structure and that is set for the setting item (e.g., the sheet tray) extracted in Step S506 with the setting value set by the user on the page setup screen 41.” [0155-0156]); and the controller controls the image former based on the setting of the preference setting (Yamada: Fig. 12 flowchart “In Step S510, the printer driver 17 may control the printer 2 on the basis of the setting value set in the printing DEVMODE structure to cause the printer 2 to perform the printing in a mode corresponding to the setting value set in the printing DEVMODE structure (e.g., a controlling process)” [0158]).
.
Takahashi, AAPA & Yamada are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of registering preset print settings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose a setting screen for making a setting of which of the custom size and the regular size being substantially the same is to be prioritized, and the paper size setter receives a preference setting selected by the user; and the controller controls the image former based on the setting of the preference setting.  The suggestion/motivation for doing so is to resolve inconsistent setting values as disclosed by Yamada at least at [0152-0153].
Therefore, it would have been obvious to combine Takahashi, AAPA & Yamada to obtain the invention as specified in claim 1.

Regarding Claim 3:
The proposed combination of Takahashi, AAPA & Yamada further discloses the image forming apparatus according to claim 1, wherein when the communicator receives the image formation command (Takahashi: e.g. “the user launches an application 302 on the client PC 102, and inputs a print startup instruction via a driver“ [0144] Also see Fig. 3 flow diagram), the controller controls the image former based on a document size specified by the image formation command (Takahashi: e.g. Figs. 11 and 12 ‘user sets paper size from the available paper sizes or selects special paper size’; [0177-0189]), and the preference setting (Yamada: Fig. 12 flowchart “In Step S508, the printer driver 17 may determine whether the user selects the "replacement." If the user selects the "replacement", the process may go to Step S509. If the user does not select the "replacement", the process may go to Step S510.  In Step S509, the printer driver 17 may replace the setting value that is set in the printing DEVMODE structure and that is set for the setting item (e.g., the sheet tray) extracted in Step S506 with the setting value set by the user on the page setup screen 41.” [0155-0156]), and causes an image to be formed on the paper of the selected size (Yamada: Fig. 12 flowchart “In Step S510, the printer driver 17 may control the printer 2 on the basis of the setting value set in the printing DEVMODE structure to cause the printer 2 to perform the printing in a mode corresponding to the setting value set in the printing DEVMODE structure (e.g., a controlling process)” [0158]).
Takahashi, AAPA & Yamada are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of registering preset print settings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein when the communicator receives the image formation command, the controller controls the image former based on a document size specified by the image formation command, and the preference setting, and causes an image to be formed on the paper of the selected size. The suggestion/motivation for doing so is to resolve inconsistent setting values as disclosed by Yamada at least at [0152-0153].  Therefore, it would have been obvious to combine Takahashi, AAPA & Yamada to obtain the invention as specified in claim 3.

Allowable Subject Matter
13.       Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the image forming apparatus according to claim 1, wherein: the regular size includes a regular envelope size; the controller determines, when the communicator receives the image formation command, whether the regular envelope size that is substantially the same as the size of paper related to the image formation command is found; and when the regular envelope size being substantially the same is found, the display is made to display a selection screen for making a selection of which of the size of paper related to the image formation command and the regular envelope size being substantially the same is to be prioritized, and the image former is controlled to have an image formed on the paper of the selected size.

Conclusion
15.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Kojima (US 2013/0215437) discloses wherein the apparatus has a sheet holding unit to hold an envelope. A first setting unit sets a standard-size of an envelope for the sheet holding unit. A second setting unit sets an additional size attached to the standard-size for the sheet holding unit. A storage unit stores standard-size and additional size attached to the standard-size for sheet holding unit. A presentation unit acquires the additional size attached to set standard-size from storage unit and presents the additional size, when the standard-size of envelope is newly set for sheet holding unit.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677